DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2020, 02/25/2021, 12/10/2021, and 06/17/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
FIG. 22: Although this figure includes the label 2210, this label is not found within the specification.
FIG. 23A and FIG. 23B: Although these figures include the labels 2304a and 2304b, respectively, these labels are not found within the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
FIG. 23A: Although the specification states “wherein a pixel of columns 2302a forming the first pixel array and a plurality of pixel columns 2303b forming a second pixel array are located on respective substrates 2308a and 2308b” [0203], this figure does not include the label 2302a.
FIG. 23A and FIG. 23B: Although the specification states “a plurality of circuit columns 2306a and 2306b are located on a separate substrate 2304” [0203], these figures do not include the labels 2306a and 2306b. These figures just include the label 2306. The examiner recommends incorporating these labels into the figures for the sake of clarity.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
[0148]: As written it reads “This may be desirable because the cross-sectional rea of the lumen of an endoscopic […]” however to correct the typos “rea” should read “area” and “endoscopic” should be “endoscope”.
[0199]: As written it reads “Further to the disclosure with respect to FIG. 21, the filters 2202a, 2202b may be used in an implementation […]”, however, these filters 2202a, 2202b are depicted in FIG. 22 instead. Therefore, the examiner recommends updating the specification accordingly.
[0221]: As written it reads “or he electromagnetic radiation having the wavelength from about 565 nm to about 585 nm”, however to correct the typo “he” should be changed to “the”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,083,366 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping subject matter shown in the table below.
Instant application 16821730
US 11,083,366 B2
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; and a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Claim 1: A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; 
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 1: “[…] wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 12: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 13: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 15: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 14: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 15: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 16: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 17: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 19: “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 18: “wherein the fluorescence excitation emission comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 19: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 20: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 21: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 22: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 23: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 24: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 26: “further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm”.
Claim 25: “further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm”.
Claim 28: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 26: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm”. 
Claim 29: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of:  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
Claim 27: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of:  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm”.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,122,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping subject matter shown in the table below.
Instant application 16821730
US 11,122,967 B2
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; and a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Claim 1: A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 795 nm to about 815 nm; […].
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 1: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 4: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 5: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 6: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 7: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 8: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 9: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 10: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 11: “[…] wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 12: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 13: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 15: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 14: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 15: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 16: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 17: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 19: “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 18: “wherein the fluorescence excitation emission comprises: the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 19: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 20: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 21: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 22: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 23: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 24: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 27: “further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”.
Claim 25: “further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”.
Claim 28: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 26: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”. 
Claim 29: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of:  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
Claim 27: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,076,747 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping subject matter shown in the table below.
Instant application 16821730
US 11,076,747 B2
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; and a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern; wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 1: “[…] wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 12: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 13: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 15: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 17: “wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 14: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 15: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 16: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 19: “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 17: “wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 18: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 20 and Claim 36: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 21: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 22: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 23: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 24: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 28: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 25: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red emission, a green emission, a blue emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red emission, the green emission, the blue emission, and the laser mapping emission can be processed to generate a color RGB image frame comprising an overlay of laser mapping data”.
Claim 29: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of:  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
Claim 26: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a laser mapping emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the laser mapping emission can be processed to generate a YCbCr image frame comprising an overlay of laser mapping data”.


Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 11,096,565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping subject matter shown in the table below.
Instant application 16821730
US 11,096,565 B2
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; and a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”.
Claim 1: A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern, wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 1: “[…] wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 12: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 13: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 15: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 17: “wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 14: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 15: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 16: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 19: “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 17: “wherein the fluorescence excitation emission comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 18: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claims 20 and 32: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 21: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 22: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 23: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 24: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.


Claims 1-29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16,821,712 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16821730
16,821,712
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; and a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.
Claim 1: “A system comprising: an emitter for emitting pulses of electromagnetic radiation; an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor; a controller in electronic communication with the emitter and the image sensor; and a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 2: “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 3: “wherein the driver is a component of the controller; the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor; and the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 4: “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation; wherein one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 5: “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 6: “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 7: “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 8: “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 9: “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 10: “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 11: “wherein the jitter specification represents the unpredictable time variation experienced by the emitter”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 12: “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 13: “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 14: “wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 16: “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 17: “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame”.
Claim 18: “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame.”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 20: “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 21: “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 22: “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 23: “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 24: “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 25: “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation. and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation”.
Claim 28: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm”.
Claim 26: “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of hyperspectral imaging data, wherein the hyperspectral wavelength of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm”.
Claim 29: wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a fluorescence excitation emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the fluorescence excitation emission can be processed to generate a YCbCr image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation emission of electromagnetic radiation comprises one or more of:  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 99Attorney Docket No.: END-0021.NP2the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.
Claim 27: “wherein at least a portion of the pulses of electromagnetic radiation comprise a luminance emission, a red chrominance emission, a blue chrominance emission, and a hyperspectral emission such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the luminance emission, the red chrominance emission, the blue chrominance emission, and the hyperspectral emission can be processed to generate a YCbCr image frame comprising an overlay of hyperspectral imaging data, wherein the hyperspectral emission of electromagnetic radiation comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al. US 20180183981 A1 “Talbert” and further in view of Talbert et al. US 20190197712 A1 “Talbert-2”.
Regarding claim 1, Talbert teaches “A system comprising” (“Turning to the figures, FIG. 1 is a schematic diagram illustrating a system 100 for providing illumination to a light deficient environment, such as for endoscopic imaging. The system 100 includes a light source 102, a controller 104, a jumper waveguide 106, a coupler 108, a lumen waveguide 110, a lumen 112, and an image sensor 114 with accompanying optical components” [0028].Thus, FIG. 1, depicts a system.);
“an emitter for emitting pulses of electromagnetic radiation” (“The light source 102 generates light that travels through the jumper waveguide 106 and the lumen waveguide 110 to illuminate a scene at a distal end of the lumen 112. […] The light is output as illustrated by dashed lines 116” [0028] and “In Example 2, the endoscopic system of Example 1 further includes a controller configured to control the electromagnetic radiation driver to drive the emitter to generate one or more pulses of electromagnetic radiation between a readout period for the image sensor” [0070]. Thus, the system includes an emitter (i.e. light source 102) for emitting pulses of electromagnetic radiation.); 
“an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein pixel data is read out during a readout period of the image sensor” (“A scene illuminated by the light may be captured using the image sensor 114 and displayed for a doctor or other medical personnel. […] If the image sensor 114 includes a CMOS sensor, light may be periodically provided to the scene in a series of illumination pulses between readout periods of the image sensor 114 during what is known as a blanking period. Thus, the light may be pulsed in a controlled manner to avoid overlapping into readout periods of the image pixels in a pixel array of the image sensor 114” [0028]. Therefore, the system includes an image sensor comprising a pixel array for sensing reflected electromagnetic radiation, wherein the pixel data is read out during a readout period of the image sensor.); and 
“a controller in electronic communication with the emitter and the image sensor” (“The controller 104 may provide control signals to the light source 102 to control when illumination is provided to a scene. If the image sensor 114 includes a CMOS sensor, light may be periodically provided to the scene in a series of illumination pulses between readout periods of the image sensor 114 during what is known as a blanking period” [0028]. Furthermore, as shown in FIG. 1, the image sensor 114 is in electronic communication with the light source 102 (i.e. the emitter) which is in electronic communication with the controller 104. Therefore, the system includes a controller in electronic communication with the emitter and the image sensor.); and 
“a driver for driving emissions by the emitter based on at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system” (“The endoscopic system includes an electromagnetic radiation driver configured to drive emissions by the emitter, wherein the electromagnetic radiation driver includes a jitter specification that is less than or equal to about 10% to about 25% percent of the readout period of the pixel array of the image sensor” [0069] and “Because jitter is not under control of the system of user, the jitter spec represents the amount of unpredictable time variation that may be present” [0031]. Therefore, the system includes a driver for driving emissions by the emitter based at least in part on a jitter specification, wherein the jitter specification comprises unpredictable time variation experienced by a component of the system.); 
Talbert does not teach “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm”.
Talbert-2 is within the same field of endeavor as the claimed invention because it discloses an endoscopic imaging system for use in a light deficient environment [Abstract].
Talbert-2 teaches “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm” (“In the exemplary embodiment, at least a portion of the electromagnetic radiation emitted by the emitter 100 includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm that cause one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the electromagnetic radiation” [0085]. Thus, at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm or electromagnetic radiation having a wavelength from about 770 nm to about 790 nm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Talbert to include the emitter emitting electromagnetic radiation having a wavelength from about 770 nm to about 790 nm or electromagnetic radiation having a wavelength from about 770 nm to about 790 nm as disclosed in Talbert-2 in order to generate electromagnetic radiation with specialized wavelengths to generate a fluorescence image that is particularly suited for certain medical or diagnostic applications [Talbert-2: 0085]. Emitting electromagnetic radiation between 770 nm and 790 nm or between 795 nm and 815 nm is one of a finite number of techniques which can be used to generate fluorescence images for medical or diagnostic applications with a reasonable expectation of success, therefore, it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of generating a fluorescence image particularly suited for medical or diagnostic applications.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver” (“The electromagnetic radiation driver is configured to drive emissions by the emitter. The electromagnetic radiation driver includes a jitter specification that is less than or equal to about 10% to about 25% percent of the readout period of the pixel array of the image sensor” [0006]; “For example, the delays t1 and t2 may include some constant delay as well as some non constant variation resulting from the amount of jitter in a controller and/or driver. The amount of jitter or variation in a system or device is described by the jitter specification (jitter spec). For example, if t1 has a value of 1 microsecond then t2 may have a value of 1 microsecond plus or minus the jitter spec of the controller or driver” [0030]; and “Because jitter is not under control of the system or user, the jitter spec represents the amount of unpredictable time variation that may be present” [0031]. Therefore, the jitter specification represents one or more of: variation in a predictable delay for initiating and/or discontinuing an emission of the pulses of electromagnetic radiation; or jitter experienced by one or more of the emitter, the controller, or the driver.).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the driver is a component of the controller” (“A controller controls at 1208 the driver to drive the emitter to generate pulses of light between readout period for the image sensor” [0055] and “In example 2, the endoscopic system of Example 1 further includes a controller configured to control the electromagnetic radiation driver to drive the emitter to generate one or more pulses of electromagnetic radiation between a readout period for the image sensor” [0070]. In order for the electromagnetic radiation driver to be controlled by the controller to emit one or more pulses of electromagnetic radiation, the driver is a component of the controller.); 
“the controller is configured to control sequencing of the image sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor” (“The controller 104 may provide control signals to the light source 102 to control when illumination is provided to a scene. If the image sensor 114 includes a CMOS sensor, light may be periodically provided to the scene in a series of illumination pulses between readout periods of the image sensor 114 during what is known as a blanking period. Thus, the light may be pulsed in a controlled manner to avoid overlapping into readout periods of the image pixels in a pixel array of the image sensor 114” [0028]. Therefore, the controller is configured to control sequencing of the imaging sensor and the emitter such that the pulses of electromagnetic radiation emitted by the emitter are emitted during a blanking period of the image sensor.).; and 
“the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor” (“In example 2, the endoscopic system of Example 1 further includes a controller configured to control the electromagnetic radiation driver to drive the emitter to generate one or more pulses of electromagnetic radiation between a readout period for the image sensor” [0070]. Therefore, the controller is configured to cause the driver to drive the emitter to emit a pulse of electromagnetic radiation between readout periods of the image sensor.).
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the jitter specification comprises one or both of: a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation”; IG. 2 illustrates a graphical view of the delay and/or jitter, between a control signal 202 and emitted light 204. […] As illustrated, there is a delay of t1 between the control signal 202 going high (e.g. turning on) and light being emitted 204. There is a delay t2 between the control signal 202 going low (e.g. turning off) and light being emitted 204. For example, the delays t1 and t2 may include some constant delay as well as some non constant variation resulting from the amount of jitter in a controller and/or driver” [0030]. Therefore, the jitter specification includes a time delay between a control signal causing the emitter to emit a pulse of electromagnetic radiation; and a time delay between a control signal turning off the emitter and ending a pulse of electromagnetic radiation.);
“wherein one or more of the time delays is less than or equal to about 10% to about 25% the duration of the readout period of the image sensor” (“In one embodiment, the jitter spec may be less than or equal to about 10% to about 25% of the readout period of the pixel array of the image sensor, or the time it takes an image sensor to read out all the lines in the pixel array” [0032]. Therefore, one or more of the time delays is less than or equal to about 10% to about 25 % the duration of the readout period of the image sensor.).
Regarding claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein a time duration for reading out pixel data for a single pixel of the pixel array is a pixel readout length, and wherein the one or both time delays is less than or equal to the pixel readout length” (“In Example 5, a time length for reading out pixel data for a single pixel in any of Examples 1-5 is a pixel readout length, wherein the electromagnetic radiation driver jitter specification is less than or equal to the pixel readout length of the image sensor” [0073] and “wherein a time length for reading out pixel data for a single pixel is a pixel readout length, wherein the electromagnetic radiation driver jitter specification is less than or equal to the pixel readout length of the image sensor” [Claim 5]. Thus, a time duration (i.e. time length) for reading out pixel data for a single pixel of the pixel array is a pixel readout length, wherein the one or both time delays (i.e. of the jitter specification) is less than or equal to the pixel readout length.).
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold; and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor” (“Thus, if a jitter spec is large enough, a pulse may be limited in size to avoid overlapping into a readout time period of the image sensor 114” [0031] and “The controller 104 may provide control signals to the light source 102 to control when illumination is provided to a scene. […] Thus, the light may be pulsed in a controlled manner to avoid overlapping into readout period of the image pixels in a pixel array of the image sensor 114” [0028]. Thus, in order for the controller 104 to control the light source 102 when a jitter spec is large enough (i.e. exceeds a threshold) to avoid the pulsed light overlapping into the readout period of the image sensor, the controller comprises one or more processors for executing instructions stored in non-transitory computer readable storage medium, the instructions comprising: (801) 854-767593Attorney Docket No.: END-0021.NP2determining whether the jitter specification has a duration exceeding a threshold (i.e. is large enough); and in response to the jitter specification having a duration exceeding the threshold, causing the driver to limit a time duration of each of the pulses of electromagnetic radiation emitted by the emitter such that a pulse of electromagnetic radiation does not overlap the readout period of the image sensor.).
Regarding claims 7 and 12, due to their dependence on claims 6 and 1, respectively, these claims inherit the references disclosed therein. That being said, Talbert teaches “wherein the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor” (Claim 7) and “wherein the jitter specification is less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor” (Claim 12) (“In one embodiment, the controller 104 as in FIG. 1 has a jitter spec small enough to reduce variation in brightness or image quality. In one embodiment, the driver must have a tolerance or jitter spec of about 1 micro second or less. In one, embodiment, the tolerance or jitter spec of the driver is about 50 nanoseconds […] In one embodiment, the jitter spec is less than the time it takes an image sensor to read out one line (e.g., row or column). […] In one embodiment, the jitter spec is less than the time it takes an image sensor to read out a single pixel. In one embodiment, the jitter spec may be less than or equal to 10% to 25% of the readout period of the pixel array of the image sensor, or the time it takes an image sensor to read out all the lines in the pixel array” [0032]. Therefore, the jitter specification does not have a duration exceeding the threshold if the jitter specification has a duration less than or equal to one or more of: one microsecond; fifty nanoseconds; a duration of time required for the image sensor to read out one line of the pixel array; a duration of time required for the image sensor to read out one pixel of the pixel array; 10% to 25% a duration of time required for the image sensor to read out all active pixels in the pixel array; or 10% to 25% a duration of the readout period of the image sensor.). 
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array” (“In Example 4, the readout period as in any of Examples 2-3 starts after reading out a row or column of optical black pixels and the readout period ends with the readout of a row or column of optical black pixels” [0072]. Therefore, the readout period of the image sensor: begins after reading out an initial row or an initial column of optical black pixels of the pixel array; and ends after reading out a final row or a final column of optical black pixels of the pixel array.).
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “the image sensor is configured to generate and read out pixel data for an exposure frame based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data” (“The image sensor includes a pixel array and is configured to generate and read out pixel data for an image based on electromagnetic radiation received by the pixel array. The pixel array includes a plurality of lines for reading out pixel data, wherein a time length for reading out all the plurality of lines of pixel data in the pixel array comprises a readout period” [0069]. Therefore, the image sensor is configured to generate and read out pixel data for an exposure frame (i.e. image) based on the reflected electromagnetic radiation; the pixel array comprises a plurality of lines for reading out active pixel data; and the readout period is the time duration for reading out all the plurality of lines for readout out the active pixel data.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “further comprising a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor” (“In one embodiment, a camera control unit (CCU) may provide signals to a controller or light source to avoid overlapping into a readout period. For example, the CCU may determine a timing for sending a signal to a controller or light source to avoid overlapping into the readout of pixels that are not optical black pixels within the pixel array. In one embodiment, the CCU may maximize the amount of time light is emitted without overlapping into the readout period” [0033]. Therefore, the system further comprises a camera control unit (CCU) in communication with the controller, wherein the CCU provides signals to the controller to avoid overlapping a pulse of electromagnetic radiation with the readout period of the image sensor.).
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the jitter specification represents the unpredictable time variation experienced by the emitter” (“FIG. 2 illustrates a graphical view of the delay and/or jitter between a control signal 202 and emitted light 204. […] For example, the delays t1 and t2 may include some constant delay as well as some non constant variation resulting from the amount of jitter in a controller and/or driver. The amount of jitter or variation in a system or device is described by the jitter specification (jitter spec)” [0030] and “Because jitter is not under control of the system or user, the jitter spec represents the amount of unpredictable time variation that may be present” [0031]. Therefore, since the controller 104 generates a control signal 202 causes the emitted light 104 (i.e. from the light source 102/emitter) to have delays of non-constant (i.e. unpredictable) variation, the jitter specification represents the unpredictable time variation experienced by the emitter.).
Regarding claims 13, 14 and 23-24, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said, Talbert teaches “wherein the pixel array of the image sensor senses reflected electromagnetic radiation […] during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read” (Claim 14) (“The image sensor includes a pixel array and is configured to generate and read out pixel data for an image based on electromagnetic radiation received by the pixel array. The pixel array includes a plurality of lines for reading out pixel data, wherein a time length for reading out all the plurality of lines of pixel data in the pixel array comprises a readout period” [0069]. Therefore, the pixel array of the image sensor senses reflected electromagnetic radiation during the readout period of the pixel array, wherein the readout period comprises a duration of time when active pixels in the pixel array are read.).
Talbert does not teach “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter” (Claim 13), “to generate the plurality of exposure frames” (Claim 14), “wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame” (Claim 23) or “wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames. and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation” (Claim 24).
Talbert-2 teaches “wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter” (Claim 13) and “to generate the plurality of exposure frames” (Claim 14) (“Example 16 is an endoscopic system as in any of Examples 1-15, wherein each pulse of electromagnetic radiation results in an exposure frame created by the image sensor; wherein one or more exposure frames are displayed to a user as a single image on the display” [0295]. In order for the image sensor to create an exposure frame for each pulse of electromagnetic radiation to display to the user, the image sensor must have been configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter.);
“wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame” (Claim 23) (“In the figure, the object 110 to be imaged contains a red portion 110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130” [0087] and “In one embodiment, a plurality of data sets representing RED, GREEN, and BLUE electromagnetic pulses along with additional wavelength partitions along the electromagnetic spectrum may be combined to form a single image frame having an RGB image with hyperspectral image data overlaid on the RGB image” [0088]. Furthermore, as shown in FIG. 7A, four red, blue and green pulses are sent, these pulses being used to generate images. Therefore, two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.);
“wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation” (Claim 24) (“Typically, CMOS image sensors may include the circuitry necessary to convert image information into digital data and have various levels of digital processing incorporated thereafter. This can range from basic algorithms for the purpose of correcting non-idealities, which may, for example, arise from variations in amplifier behavior, to full image signal processing (ISP) chains, providing video data in the standard red-green-blue (“RGB”) color space for example (cameras-on-chip)” [0064] and “A monochromatic image sensor reads out at 4904 pixel data from the monochromatic image sensor following the readout periods to generate a plurality of frames. Each frame may include a different spectral content. These frames may include a plurality of repeating frames that may be used for generating a digital video stream” [0278]. Therefore, a video sequence is generated by the CMOS image sensors. Furthermore, Talbert-2 discloses “In FIG. 7A, the different light intensities have been achieved by modulating the light pulse width or duration within the working range shown by the vertical grey dashed lines” [0136]. As shown in FIG. 7A, a sequence of pulses of electromagnetic radiation are repeatedly provided, from which a plurality of exposure frames (i.e. corresponding to the electromagnetic radiation) are produced. Thus, the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream (i.e. video data sequence) comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the image sensor of Talbert such that the image sensor is configured to generate a plurality of exposure frames and generate a video stream as disclosed in Talbert-2 in order to allow the user to view multiple images of the region of interest when performing medical or diagnostic applications [Talbert-2: 0295, 0085]. When assessing the status of a patient, it is desirable to obtain a plurality of images in order to make a reliable diagnosis. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with a plurality of exposure frames which can be used to make a medical diagnosis.
Regarding claims 15, 18, 19-21 and 26-28, due to their dependence on claims 1, 18, 19, and 20, respectively, these claims inherit the references disclosed therein. That being said, Talbert does not teach “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 15); “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame” (Claim 18); “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 19); “wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene” (Claim 20); “wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor” (Claim 21); “further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm” (Claim 26) or “further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm” (Claim 27) or “wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data, wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 28).
Talbert-2 teaches “wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 15) and “wherein the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 19), “further comprising a filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 nm” (Claim 26) and “further comprising a filter that filters electromagnetic radiation having a wavelength from about 795 nm to about 815 nm” (Claim 27) (“In an embodiment, at least a portion of the one or more pulses of electromagnetic radiation includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm that cause one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the one or more pulses of electromagnetic radiation” [0052]; “In one embodiment, fluorescent image data, and/or multispectral or hyperspectral image data may be obtained using one or more filters to filter out all light or electromagnetic energy, except that in the desired wavelength or spectrum” [0238] and “The filter 4502 may be used in an implementation where a fluorescent reagent or dye has been administered. […] In an embodiment, the filter 4502 filters out at least a fluorescent reagent excitation wavelength between 770 nm and 790 nm. In an embodiment, the filter 4502 filters out at least a fluorescent reagent excitation wavelength between 770 nm and 790 nm. In an embodiment, the filter 4502 filters out at least a fluorescent reagent excitation wavelength between 795 nm and 815 nm. In an embodiment, the filter 4502 filters out at least a fluorescent reagent excitation wavelength between 770 nm and 790 nm and between 795 nm and 815 nm” [0257]. Therefore, the system further includes a filter which filters electromagnetic radiation and at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation wavelength for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more (or each) of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and/or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.);
“wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor”, (Claim 18) (“In an exemplary embodiment of the disclosure, the emitter 100 pulses electromagnetic radiation at specialized wavelengths. Such pulses may enable the generation of a specialized fluorescence image that is particularly suited for certain medical or diagnostic applications. In the exemplary embodiment, at least a portion of the electromagnetic radiation emitted by the emitter 100 includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm that cause one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the electromagnetic radiation” [0085]. The fluorescence image (i.e. exposure frame), in the case, is produced by the image sensor. Therefore, the emitter is configured to a fluorescence excitation emission which is converted into a fluorescence exposure frame by the image sensor.); 
“wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame” (Claim 18) (“The image sensor 4504 may be a wavelength-agnostic image sensor and the filter 4502 may be configured to permit the image sensor 4504 to only receive the relaxation wavelength of the fluoresced reagent and not receive the emitted excitation wavelength for the reagent. The data determined by the image sensor 4504 may then indicate a presence of a critical body structure, tissue, biological process, or chemical process as determined by a location of the reagent or dye“ [0257]. Therefore, since the data determined by the image sensor indicates a presence of a critical body, structure, tissue, biological process or chemical process based on a location of the reagent, the controller had to have been configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.);
“wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system” (Claim 20) (“In an embodiment, the endoscope system may pulse multiple different wavelengths of electromagnetic radiation for fluorescing multiple different reagents of dyes during a single imaging session. A sensor of the endoscope system may determine a location and/or boundary of a reagent or dye based on the relaxation emissions of the reagent or dye” [0055] and “The data determined by the image sensor 4504 may then indicate a presence of a critical body structure, tissue, biological process, or chemical process as determined by a location of the reagent or dye” [0257]. Therefore, since the location of the reagent or dye corresponds to the presence of a critical body structure or tissue, the controller had to have been configured to receive the location of the critical tissue structure from the corresponding system.);
“generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene” (Claim 20) (“In an embodiment of the disclosure, an endoscope system illuminates a source and pulses electromagnetic radiation for spectral of hyperspectral imaging. Spectral imaging uses multiple bands across the electromagnetic spectrum […] including the red, green and blue wavelengths to generate an RGB image […] Spectral imaging may overlay imaging generated based on non-visible bands (e.g., infrared) on top of imaging based on visible bands (e.g. a standard RGB image) to provide additional information that is easily discernable by a person or computer algorithm” [0056]. As established previously, the imaging sensor 4504 indicates the presence of a critical body structure or tissue, based on a location of the reagent or dye (see [0257]). Thus, since the spectral imaging overlays imaging generated based on non-visible bands (i.e. infrared/an overlay frame) on top of imaging based on visible bands (i.e. standard RGB image/color image frame) to provide additional information to a person, the controller must have been configured to generate an overlay frame (i.e. the imaging generated based on non-visible bands) comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame (i.e. the standard RGB image) depicting the scene to indicate the location of the critical tissue structure within the scene.);
“wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor” (Claim 21) (“In medical implementations, endoscopic hyperspectral imaging may permit a practitioner or computer-implemented program to discern, for example, nervous tissue, muscle tissue, various vessels, the direction of blood flow, and so forth. Hyperspectral imaging may enable atypical cancerous tissue to be precisely differentiated from typical healthy tissue and may therefore enable a practitioner or computer-implemented program to discern the boundary of a cancerous tumor during an operation or investigative imaging” [0059] and “In one embodiment, a specific type of tissues may be detected based on how it responds to a specific wavelength or a specific combination of wavelengths. For example, blood vessel tissues may absorb and reflect different wavelengths or spectrums of electromagnetic energy in a unique way to distinguish it from muscle, fat, bone, nerve, ureter, or other tissues or materials in the body” [0237]. Therefore, the critical structure includes one or more or a nerve, a ureter, a blood vessel, an artery, a blood flow or a tumor (i.e. atypical cancerous tissue).);
“wherein at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a fluorescence excitation wavelength” (Claim 28) (“In an embodiment, a pulsing schedule includes Red, Green, and Blue pulses along with pulsing of a grid array 4706 and/or pulsing for generating hyperspectral image data and/or fluorescence image data.” [0272]. Therefore, at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength and a fluorescence excitation wavelength.);
“such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength can be processed to generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data”, (Claim 28) (“In an embodiment of the disclosure, an endoscope system illuminates a source and pulses electromagnetic radiation for spectral of hyperspectral imaging. Spectral imaging uses multiple bands across the electromagnetic spectrum […] including the red, green and blue wavelengths to generate an RGB image […] Spectral imaging may overlay imaging generated based on non-visible bands (e.g., infrared) on top of imaging based on visible bands (e.g. a standard RGB image) to provide additional information that is easily discernable by a person or computer algorithm” [0056] and “The system may generate at 4908 a combined image based on the plurality of frames, the combined image comprising an overlay indicating the fluorescence relaxation emission for the one or more pixels. For example, the combined image may be a greyscale or color image where pixels corresponding to a specific tissue or classification are shown in bright green” [0278]. As established previously, the imaging sensor 4504 indicates the presence of a critical body structure or tissue, based on a location of the reagent or dye (see [0257]). Thus, since the spectral imaging overlays imaging generated based on non-visible bands (i.e. infrared/an overlay frame) on top of imaging based on visible bands (i.e. standard RGB image/color image frame) to provide additional information to a person and the combined image may be a color image where the fluorescence relaxation emission is shown in bright green, the controller must have been configured to sense the reflected red wavelength, the green wavelength, the blue wavelength, and the fluorescence excitation wavelength to process and generate a Red-Green-Blue (RGB) image frame comprising an overlay of fluorescence imaging data.).
“wherein the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm” (Claim 28) (“In the exemplary embodiment, at least a portion of the electromagnetic radiation emitted by the emitter 100 includes an excitation wavelength of electromagnetic radiation between 770 nm and 790 nm and between 795 nm and 815 nm that cause one or more reagents to fluoresce at a wavelength that is different from the excitation wavelength of the portion of the electromagnetic radiation” [0085]. Therefore, the fluorescence excitation wavelength of electromagnetic radiation comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Talbert to include the emitter emitting electromagnetic radiation in a fluorescence excitation wavelength for fluorescing a reagent and creating a fluorescence exposure frame as disclosed in Talbert-2 in order to “assist medical imaging technologies by providing additional information about certain tissues, structures, chemical processes, and/or biological processes that are present within the imaging region” [Talbert-2: 0054]. Fluorescent reagents may be excited by a certain wavelength of band of wavelengths of electromagnetic radiation [Talbert-2: 0054], such as about 770 nm to about 790 nm or about 795 nm to about 815 nm. Imaging with fluorescent reagents is one of a finite number of techniques which can be used to enable cell tracking and/or the tracking of certain molecular biomarkers [Talbert-2: 0054], with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of exciting a fluorescent reagent such that additional information about tissues within the imaging region can be provided to the user.
Regarding claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert does not teach “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration”.
Talbert-2 teaches “wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration” (“In FIG. 7A, the different light intensities have been achieved by modulating the light pulse width or duration within the working range shown by the vertical grey dashed lines” [0136]. As shown in FIG. 7A, there are four pulses of electromagnetic radiation (i.e. light) in the pulse duration. Therefore, the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. Furthermore, Talbert-2 discloses “In FIG. 16, each color component is available in 8.3 ms and the resulting reconstructed frame has a period of 16.67 ms” [0150]. Therefore, the light emission has a plurality of sub-pulses (i.e. one blue and one green) of different wavelengths which have a sub-duration (i.e. 8.3 ms) shorter than the pulse duration (i.e. 16.67 ms).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the emitter of Talbert such that it emits a plurality of sub-pulses of electromagnetic radiation as disclosed in Talbert-2 in order to obtain a high resolution image [Talbert-2: [0111]. Pulsing an emitter to emit a plurality of sub-pulses of electromagnetic radiation with a sub-duration shorter than the pulse duration is one of a finite number of techniques which can be used to obtain an image with high resolution with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of obtaining a high resolution image for diagnostic applications.
Regarding claims 17 and 25, due to their dependence on claim 1, these claims inherits the references disclosed therein. That being said, Talbert teaches “wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse” (Claim 17) and “wherein the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation” (Claim 25) (“In Example 2, the endoscopic system of Example 1 further includes a controller configured to control the electromagnetic radiation driver to drive the emitter to generate one or more pulses of electromagnetic radiation between a readout period for the image sensor” [0070]. Therefore, the emitter is configured to emit one or more pulses of electromagnetic radiation.
 Regarding electromagnetic radiation being emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse and the pulses of electromagnetic radiation being emitted in a pattern of varying wavelengths of electromagnetic radiation, Talbert teaches “With regard to FIG. 5, the emitters include a first emitter 502, a second emitter 504, and a third emitter 506. The emitters 502, 504 and 506 may include one or more laser emitters that emit light having different wavelengths, For example, the first emitter 502 may emit a wavelength that is consistent with a blue laser, the second emitter 504 may emit a wavelength that is consistent with a green laser, and the third emitter 506 may emit a wavelength that is consistent with a red laser” [0040]; “In one embodiment, an intervening optical element may be placed between a fiber bundle and the emitters 502, 504, 506 to mix the different colors (wavelengths) of light before entry into the fibers” [0042] and “In Example 15, the emitter as in any of Examples 1-14 emits a plurality of pulses of electromagnetic radiation, wherein each successive pulse is a different range of wavelengths of electromagnetic energy” [0083]. Since the intervening optical element may be placed between the fiber bundle and the emitters 502, 504 and 506 to mix the different wavelengths before entry into the fibers, the two or more wavelengths are simultaneously emitted as a single pulse. Additionally, since the emitter emits successive pulsed with a different range of wavelengths, the pulses of electromagnetic radiation are emitted from the emitter (i.e. containing first emitter 502, second emitter 504 and third emitter 506) in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation.).
Regarding claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Talbert teaches “wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array” (“The controller 104 may provide control signals to the light source 102 to control when illumination is provided to a scene. If the image sensor 114 includes a CMOS sensor, light may be periodically provided to the scene in a series of illumination pulses between readout periods of the image sensor 114 during what is known as a blanking period. Thus, the light may be pulsed in a controlled manner to avoid overlapping into readout periods of the image pixels in a pixel array of the image sensor 114” [0028]. Thus, since the controller provides control signals to the light source 102 such that light is provided during the blanking period which occurs between readout periods, the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.).
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793